 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                      No. 1:19-cv-1447-DAD-JLT (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                       MOTION TO CONSOLIDATE
13           v.
                                                       (Docs. 127)
14    GUARD H. PEREZ, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion to consolidate (Doc. 127) that is identical to a motion (Doc.

18   122) previously denied by the Court. (Doc. 126.) Accordingly, the more recently filed motion to

19   consolidate is also DENIED.

20          The Court ORDERS Plaintiff to stop filing duplicative, failed motions. The practice

21   burdens the docket and interferes with its ability to consider pending matters. Failure to comply

22   with this order may result in the imposition of sanctions.

23
     IT IS SO ORDERED.
24

25      Dated:     May 27, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
26
27

28
